UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                          )
JOHN JAY POWERS,                          )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )       Civil Action No. 20-cv-3785 (TSC)
                                          )
MICHAEL CARVAJAL et al.,                  )
                                          )
                                          )
             Defendants.                  )
                                          )
                                          )


                               MEMORANDUM OPINION

       Plaintiff, appearing pro se, seeks a writ of mandamus compelling the Bureau of

Prisons to recalculate the duration of his sentences. Defendants have moved to dismiss

or for summary judgment. For the reasons explained below, this case will be dismissed

for lack of jurisdiction, and Defendants’ motion will be DENIED as moot.

                                   I. BACKGROUND

       1. Current Litigation

       Plaintiff was “convicted of multiple crimes and sentenced by courts in multiple

jurisdictions.” United States v. Powers, No. 99-cr-253 (RBK), 2021 WL 2850450, at *1

(D.N.J. July 8, 2021); see Defs.’ Stmt. of Material Facts ¶¶1-5 (listing federal

convictions in the Middle District of Florida, Southern District of Indiana, District of

New Jersey, and District of Arizona). On December 18, 2020, Plaintiff filed this action

while incarcerated at the U.S. Penitentiary in Allenwood, Pennsylvania. On May 4,

2021, Plaintiff was released to a Residential Reentry Center in New Hampshire, Defs.’

                                              1
Reply, ECF No. 19 at 3; ECF No. 15 (change of address notice), and on September 30,

2021, he was released from BOP’s custody. See https://www.bop.gov/inmateloc.

       Meanwhile, on March 29, 2021, Defendants moved to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure or for summary judgment under Rule

56, ECF No. 12. In response, Plaintiff withdrew most of his claims, see Verified

Response to Defs.’ Mot., ECF No. 16 at 2, leaving for resolution the alleged

miscalculation of his criminal contempt sentence imposed by the Middle District of

Florida, Compl. at 3 ¶ 7(b), and the alleged failure of BOP to calculate his time

pursuant to the First Step Act of 2018, id., ¶ 7(c). 1 Plaintiff contends that each

miscalculation lengthened his sentence, the former by five months and fifteen days and

the latter by 70 days. He seeks an order compelling the BOP Director to (1)

“recalculate” his “sentence for criminal contempt” to reflect it in his “Sentence

Computation Data records” as “the first sentence imposed,” so that it does not run

consecutively to other sentences; and (2) “credit” him “with 7 days of good time credits

for each of the 10 years of his SRA sentences[.]” Compl. at 5 ¶ 10.

       2. Prior Litigation

       On February 5, 2019, the U.S. District Court for the District of Colorado denied

Plaintiff’s petition for a writ of habeas corpus grounded upon BOP’s calculation of his

criminal contempt sentence, concluding that pursuant to 18 U.S.C. § 3584(a) “the BOP

properly has determined those sentences are consecutive.” Powers v. Stancil, No. 18-




1
  “On December 21, 2018, the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, was
enacted,” amending in relevant part the good-time credit statute to provide “federal prisoners the
possibility of seven additional days of good time credit per year.” Bottinelli v. Salazar, 929 F.3d
1196, 1197, 1198 (9th Cir. 2019); see 18 U.S.C. § 3624(b).
                                                2
cv-01226-KMT, 2019 WL 10435093, at *3 (D. Colo. Feb. 5, 2019), aff'd, 794 Fed.

App'x 736 (10th Cir. 2019). On June 28, 2021, the U.S. District Court for the District

of New Hampshire dismissed as an abuse of the writ Plaintiff’s habeas petition that

“again” challenged “the BOP's decision to make his sentence for criminal contempt

consecutive to, rather than concurrent with, the sentence for possession of a stolen

vehicle.” Powers v. Davies, No. 21-cv-472-JL, 2021 WL 3571500, at *2 (D.N.H. June

28, 2021), report and recommendation adopted, No. 21-CV-472-JL, 2021 WL 3570705

(D.N.H. Aug. 11, 2021).

                                II. LEGAL STANDARD

       “Federal district courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute, which is not to be expanded by judicial

decree.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal

citations omitted). “Subject-matter jurisdiction can never be waived or forfeited”

because it “goes to the foundation of the court’s power to resolve a case.” Gonzalez v.

Thaler, 565 U.S. 134,141 (2012); Doe ex rel. Fein v. District of Columbia, 93 F.3d 861,

871 (D.C. Cir. 1996). Before proceeding to the merits of a claim, a court must satisfy

itself that it has subject-matter jurisdiction to consider the claim. See Brown v. Jewell,

134 F. Supp. 3d 170, 176 (D.D.C. 2015) (courts “‘have an independent obligation to

determine whether subject-matter jurisdiction exists, even in the absence of a challenge

from any party’”) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)).

                                     III. ANALYSIS

       In his “Complaint for Mandamus,” ECF No. 1, Plaintiff clearly invokes the

Mandamus Act as the sole basis of jurisdiction. See id. at 2 ¶ 3 (“This is an action to



                                             3
compel defendants to perform their official and non-discretionary duties and, therefore,

this Court has jurisdiction over this action pursuant to the provisions of 28 U.S.C. §

1361[.]”). “In recognition of the drastic nature of mandamus, jurisdiction under the

statute is exceedingly narrow.” Jory v. Sec'y, U.S. Dep't of Homeland Sec., 859 F. Supp.

2d 72, 75 (D.D.C. 2012) (citing In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (en

banc)). The Mandamus Act grants district courts “jurisdiction of any action in the

nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. Mandamus

relief is proper only if “(1) the plaintiff has a clear right to relief; (2) the defendant has

a clear duty to act; and (3) there is no other adequate remedy available to plaintiff.”

Fornaro v. James, 416 F.3d 63, 69 (D.C. Cir. 2005) (quoting Power v. Barnhart, 292

F.3d 781, 784 (D.C. Cir. 2002)). Those “three threshold requirements are

jurisdictional; unless all are met, a court must dismiss the case for lack of jurisdiction.”

Am. Hosp. Ass'n v. Burwell, 812 F.3d 183, 189 (D.C. Cir. 2016).

       Because Plaintiff has an adequate remedy in habeas corpus, this court is deprived

of subject-matter jurisdiction. See Davis v. U.S. Sentencing Comm'n, 716 F.3d 660, 666

(D.C. Cir. 2013) (A “prisoner must bring his claim in habeas . . . if success on the

merits will necessarily imply the invalidity of confinement or shorten its duration.”)

(internal quotation marks and citation omitted)). That Plaintiff has not prevailed in

habeas proceedings, see supra at 2-3, does not render the remedy inadequate or

ineffective. See Chatman-Bey v. Thornburgh, 864 F.2d 804, 806 (D.C. Cir. 1988)

“(Because . . . habeas is an available and potentially efficacious remedy, it is clear

beyond reasonable dispute that mandamus will not appropriately lie.”); Garris v.



                                               4
Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986) (“It is the inefficacy of the remedy, not a

personal inability to utilize it, that is determinative[.]”); Wilson v. Off. of Chairperson,

D.C. Bd. of Parole, 892 F. Supp. 277, 280 (D.D.C. 1995) (“A petitioner may not

complain that the remedies provided him . . . are inadequate merely because he was

unsuccessful when he invoked them.”); see also LoBue v. Christopher, 82 F.3d 1081,

1082-84 (D.C. Cir. 1996) (concluding that the district court lacked subject-matter

jurisdiction over an action for injunctive and declaratory relief where the habeas

remedy was available in the location of the plaintiffs’ custodian). Absent subject-

matter jurisdiction, the court can proceed no further. See Fed. R. Civ. P. 12(h)(3)

(requiring the court to dismiss an action “at any time” it determines that subject-matter

jurisdiction is lacking); Lovitky v. Trump, 949 F.3d 753, 763 (D.C. Cir. 2020) (“when a

court lacks subject-matter jurisdiction . . . it has no authority to address the dispute

presented”) (internal quotation marks, citation and alteration omitted)).

                                      IV. CONCLUSION

       For the foregoing reasons, this case will be dismissed for want of jurisdiction. A

corresponding order will issue separately.



Date: December 2, 2021

                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                5